Title: Thomas Jefferson to Quinette de Rochemont, 18 May 1818
From: Jefferson, Thomas
To: Quinette de Rochemont, Nicolas Marie


          
            Dear Sir
             Monticello May 18. 18.
          
          On my return to this place after an absence of some weeks I found the letter of Feb. 11. with which you favored me by mr Holly. his  visit (about the latter end of April) happened unluckily to be during that absence. I am infinitely indebted to you for the two pamphlets of Constant & Scheffer, which, with those you formerly sent me, have given me a more satisfactory view of the state and prospects of Europe than every thing I had read or heard before. I am now satisfied that the mass of mind in France & the countries North of that has taken a solid direction, which may be momentarily checked, but will ultimately attain it’s determined object, that of a government in which the people shall, by their representatives, have an effectual controul. the horrors of Robespierre, and devastating frenzies of Bonaparte have indeed produced an ebb in the current of reformation; but the tide will return, and will overwhelm in it’s course all obstacles opposing it. the liberty of the press, the entering wedge of reformation, is justly viewed as the instrument first to be secured. and it doubtless is an instrument of difficult management. it’s abuses are most afflicting; but those it prevents are more so. punishment for the publication of injurious falsehoods, is the only, altho’ insufficient remedy. but our experience has proved that even these may be neglected, and that the good sense of readers soon recoils the calumnies on the authors of them.
          I hope that on your return you will find your foreign oppressors withdrawn, or withdrawing, that you will have a safe entrance into your own country, and a welcome reception by it’s friends. I know enough of France, as well as of my own country to be sensible that the habits and and society of that country must be reluctantly exchanged for those of ours: and that the chief merit of this, in the eye of the stranger must be the inviolable asylum it offers to persecuted worth. be assured, dear Sir, that my wishes are all alive for the accomplishment of a government to your country, as free as order will permit, for a safe and happy return to it for yourself and your worthy son, and that you carry with you the sentiments of my highest esteem and consideration.
          
            Th: Jefferson
          
        